Title: To Benjamin Franklin from Deborah Franklin, 1 May 1767
From: Franklin, Deborah
To: Franklin, Benjamin


My Dear Child
May the 1 1767
This minnit Capt. Folkener Cume to bid fairwell. Salley is in her Room a writeing and I only Say Mr. [David] Potts is not Come down. I shall Send the Bill as Soon as I Can. I have maid a present of my watch to Salley and we have given Capt. Folkner the chain to have it put to write. when you See Mr. and Mrs. Strahan and your young wife my love to them to Capt. Orrey to Mr. and Mrs. West to all our dear friend [and?] God bless you and bring you over the watter to your afeckshonet wife
D Franklin
 Addressed: To / Benjamin Franklin Esqr. / In / London / per favour of / Capt. Falconer
Endorsed: Mrs. Franklin
